DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on September 23, 2021 has been fully considered. The amendment to instant claim 16 and addition of new claims 24-26 are acknowledged. Specifically, claim 16 has been amended by introducing “consisting of” transition phrase, thus limiting the used polymers to polyethersulfone only. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. The newly added claim 26 refers to “nucleating agent” but does not have a preposition “the” or “said” in front of it, and it is not clear if “nucleating agent” cited in claim 26 is the same as or different from that cited in claim 18 and 16.
Further, claim 26 refers to “high temperature thermoplastic”. In light of the absence of the prepositions “the” or “said”, and in light of absence of clear citation of what thermoplastics are considered as “high temperature thermoplastics” in claim 16, it is not clear to which “high temperature thermoplastic” claim 26 refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 16-19, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamamoto et al (WO2016/052604) in view of Hahn et al (US 2007/0112081), Dietzen et al (US 7,045,082) and Schmaus et al (US 2009/0108480).
It is noted that while the rejection is made over WO2016/052604 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 

7.  Yamamoto et al discloses a process for producing expandable particles based on a highly heat-resistant resin having a glass transition temperature of 180ºC or more and an organic-based blowing agent such as acetone (col. 3, lines 24-28; col. 4, lines 30-44, as to instant claim 17), the process comprising forming resin particles and impregnating those with a blowing agent and a cell adjusting agent such as talc (col. 6, lines 27-32; col. 5, lines 60-65),
wherein one kind of said resins having a glass transition temperature of 180ºC or more is used, and specific resin used for making said particles is polyethersulfone (col. 3, lines 45; col. 3, lines 55-57).

8.  Since only one kind of the heat-resistant resin having a glass transition temperature of 180ºC or more can be used for making said expandable particles, and polyethersulfone is explicitly cited as such resin, therefore, it would have been obvious to a one of ordinary skill in the art to choose and use polyethersulfone as the only heat-resistant resin and acetone as the blowing agent (as to instant claim 17) to form the expandable particles as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

The expandable particles are further having talc or titanium oxide as cell adjusting compound (col. 5, lines 61-67, as to instant claim 18).

10. Yamamoto et al does not recite the process for making said expandable particles by combining the polyethersulfone melt with talc/nucleating agent and blowing agent in an extruder at 300-350ºC, followed by cooling the melt to 180-250ºC; and does not teach the use of a blend of polyether sulfones having different molecular weight.

11. However, 
       1) Hahn et al discloses a process for producing an expandable pelletized polymer material comprising:
a) forming a melt of  thermoplastic polymers including polyether sulfone in an extruder ([Abstract, [0015], [0028], [0039]);
b) mixing in a blowing agent, including ketons, and additives such as nucleating agents, carbon black at a temperature of at least 150ºC ([0021], [0027], [0028],[0040],  as to instant claims 17, 18);
c) cooling the polymer melt comprising the blowing agent to a temperature of preferably 150-200ºC ([0041]);
d) passing the polymer melt through a die plate at a temperature of 140-300ºC, preferably 160-240ºC ([0030]);

wherein the produced expandable particles are having density of 590-660 g/L ([0026], as to instant claim 24).

       2)  Dietzen et al discloses a process for producing foam from a polyether sulfone comprising: melting the polyether sulfone in an extruder; adding a blowing agent such as acetone into the melt; cooling the melt (col. 1, lines 54-60), wherein the temperature at which the blowing agent is added is cited as 340ºC (col. 2, lines 6-10) and further wherein Dietzen et al explicitly teaches that if the used polymer comprises a mixture of a high molecular weight polyether sulfone and a low molecular weight polyether sulfone, the foam having a low density can be produced (col. 24-65; col. 2, lines 30-60, as to instant claim 19).

12. Since all of Yamamoto et al, Dietzen et al and Hahn et al are related to processes for making foamable/expandable compositions and foams  based on polyether sulfone and blowing agents such as ketones, and thereby belong to the same field of endeavor, wherein Hahn et al discloses a process for producing an expandable pelletized polymer material comprising combining the polyethersulfone with blowing agent and nucleating agent in a melt state using an extruder, followed by cooling the melt and pelletizing, and wherein the produced expandable particles are having low density of 590-660 g/L and Dietzen et al  explicitly teaches the temperature  of the polymer melt during the mixing step being 340ºC, and the further the advantages of using a blend polyether sulfones Yamamoto et al, Dietzen et al  and Hahn et al, it would have been obvious to a one of ordinary skill in the art to prepare, or obvious to try to prepare the expandable polyethersulfone-based particles of Yamamoto et al using the steps as disclosed by Dietzen et al  and Hahn et al, that is  by heating and melt-mixing the polyethersulfone, talc and the acetone blowing agent in an extruder at the polymer melt in the first stage of the process of 340ºC, followed by cooling and pelletizing as well, since such method is taught in the art as the method for producing expandable particles having low density, and to further to use, or obvious to try to use the blend of two polyether sulfones having different molecular weight as the polyether sulfone thermoplastic resin in the process of Yamamoto et al, so to ensure the expandable beads of Yamamoto et al lead to producing a foam having a low density as well, given such is desired, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13.  Since in the process of Yamamoto et al in view of Hahn et al and Dietzen et al the blowing agent is added to the polymer melt at 340ºC, therefore, it would have been obvious to a one of ordinary skill in the art to heat the polymer melt to 340ºC before addition of the blowing agent. It would have been further obvious to a one of ordinary skill in the art to add the nucleating agent to the polymer melt in the process of Yamamoto et al in view of Hahn et al and Dietzen et al at a temperature of 340ºC as  “Selection of any order of performing process steps is prima facie obvious in the absence of new and unexpected results” (MPEP 2144.04 IV(c)). Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

14. Yamamoto et al in view of Hahn et al and Dietzen et al further do not explicitly recite the temperature for underwater pelletizing and the amount of added talc. However, Schmaus et al discloses a process for pelletizing polymer melts comprising blowing agent, such as isobutane or ketones,  and a nucleating agent , such as talc, in a pelletizing chamber under a water flow (Abstract, [0002], [0036], [0040]), wherein the polymer includes polyether sulfones ([0034]), the amount of added talc is 0.01-10%wt ([0040], as to instant claim 26) and wherein Schmaus et al explicitly recites the pelletizing taking place at a water temperature of 5-90ºC and pressure 2-20 bar ([0016]), resulting in more heat dissipating from the melt and thereby faster cooling of the melt ([0016]).
Schmaus et al, therefore, based on the combined teachings of Schmaus et al and Yamamoto et al in view of Hahn et al and Dietzen et al, it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the pelletizing the step  in the process of Yamamoto et al in view of Hahn et al and Dietzen et al under conditions as taught by Schmaus et al, so to ensure faster cooling of the polymer melt in the process of Yamamoto et al in view of Hahn et al and Dietzen et al as well, and further add the talc as the nucleating agent in amount of 0.01-10%wt (as to instant claim 26), so to control the cell size in the expanded products produced from said expandable particles at a desired level, as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

16. Since the expandable particles of Yamamoto et al in view of Hahn et al,  Dietzen et al and Schmaus et al are substantially the same as those claimed in instant invention, i.e. comprising a combination of polyethersulfone, talc as the nucleating agent and acetone as the blowing agent, and is produced by substantially the same process as that claimed in instant invention, including underwater pelletization at high pressure, therefore, the expandable particles of Yamamoto et al in view of Hahn et al,  Dietzen et al and Schmaus et al would be reasonably expected to have properties, including poured density according to DIN ISO 697:1982, having the same values, or the values in the ranges overlapping with those as claimed in instant invention as well, especially since the expandable particles produced by melt-mixing/cooling/pelletizing steps are having density of 590-660 g/L as shown by Hahn et al ([0026] of Hahn et al). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562  Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Response to Arguments
17.  Applicant's arguments filed on September 23, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764